 1

 2

 3

 4

 5

 6

 7

 8                        UNITED STATES DISTRICT COURT
 9                       EASTERN DISTRICT OF CALIFORNIA
10

11   TIMOTHY P. DEMARTINI and MARGIE   )   Case No. 2:14-CV-02722 JAM-CKD
     DEMARTINI,                        )
12                                     )
                        Plaintiffs,    )
13                                     )
          v.                           )
14                                     )   ORDER WITHDRAWING MOTION TO
     MICHAEL J. DEMARTINI, RENATE      )   CERTIFY PARTIAL JUDGMENT,
15   DEMARTINI aka RENATE B.           )   AMENDED JUDGMENT, AND ORDER ON
     DEMARTINI, and Does 1 through     )   COSTS
16   15, inclusive,                    )
                                       )
17                     Defendants.     )
     MICHAEL J. DEMARTINI, RENATE      )
18   DEMARTINI,                        )
                                       )
19             Counterclaimants,       )
                                       )
20        v.                           )
                                       )
21   TIMOTHY P. DEMARTINI and MARGIE   )
     DEMARTINI,                        )
22                                     )
               Counterdefendants.      )
23                                     )
24        Plaintiffs and Counterdefendants Timothy DeMartini and Margie

25   DeMartini (“Plaintiffs”) brought a Motion per FRCP 54(b) for

26   certification of the Partial Judgment entered on April 30, 2018,

27   Amended Judgment entered on May 4, 2018, and Order on Costs entered

28   September 18, 2018 on Plaintiffs’ cause of action for breach of


                                       1
 1   contract and to Defendants’ Counterclaims in whole (ECF No. 392).

 2   Defendants’ Michael J. DeMartini and Renate B. DeMartini

 3   (“Defendants”) opposed this Motion (ECF No. 395) and pointed out in

 4   the opposition that the Motion was unnecessary given the Court’s

 5   Amended Partial Judgment (ECF No. 347) filed on May 4, 2018.

 6       Plaintiffs conceded that this Motion is unnecessary in their

 7   reply (ECF No. 396).   Accordingly, Plaintiffs’ request to withdraw

 8   this Motion is GRANTED.    Defendants’ request for a stay of the

 9   present case is DENIED.
10       IT IS SO ORDERED.

11   Dated: November 27, 2018

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26
27

28


                                       2
